Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 01/12/2021.  Claims 1-20 are pending in the case.  Claims 1, 9, and 16 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 16 recites a “computer-readable storage medium” as examples given in specification paragraph [0099], which recites “For example, the computer-readable storage medium is a read-only memory (ROM), a random access memory (RAM), a magnetic disk, an optical disc, or the like”. However, the specification fails to limit expressly the term “computer-readable storage medium” to exclude signals, carrier waves, etc., the term encompasses transitory propagating signals.
	Examiner suggests amending the recited “a computer-readable storage medium” to “a non-transitory computer-readable storage medium” to exclude all transitory media and be directed to only physical media.
Claims 17-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.


Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The independent claim 1 recites a method of displaying a background application by a mobile terminal. This claim recites “displaying a background application, applied to a mobile terminal”. This limitation, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “applied to a mobile terminal” nothing in the claim element precludes the step of displaying an application from practically being performed in the mind. The claim 1 further recites the limitation of “displaying a background application screen, wherein the background application screen comprises an application icon or an application screen thumbnail of at least one background application”, This limitation, given its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a background application” language, the claim encompasses displaying a presentation icon/thumbnail on a screen. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 1 recites “if a first input with respect to the application icon or the application screen thumbnail in the background application screen is received, displaying a background application classification screen, wherein the background application classification screen comprises identification information of at least one background application set, and application icons or application screen thumbnails of background applications in a first background application set”. The step of displaying a background application classification screen is an additional step only happened when the “if” input condition is satisfied, which makes the claim element do not add any significant more. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method of displaying an icon included background application screen without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The independent claim 9 is rejected similarly as claim 1 as above. The claim additionally recites “a mobile terminal, comprising: a memory, a processor, and a program that is stored in the memory and is capable of running on the processor, wherein when the program is executed by the processor”. This additional element of a generic computer device with a processor, memory, and user interface. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a computer method of categorized icons interface display. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method of displaying an icon included background application screen without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The independent claim 16 is rejected similarly as claim 1 as above. The claim additionally recites “a computer-readable storage medium, wherein the computer-readable storage medium stores a program, and when the program is executed by a processor”. This additional element of a generic computer component which is a type of computer memory. These elements only amount to mere instructions to apply the exception using a generic computer system to perform a computer method of categorized icons interface display. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method of displaying an icon included background application screen without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims 2, 10, and 17 recite “a main close button is displayed in the background application classification screen, and at least one of a lock button or a close button is displayed on each application icon or each application screen thumbnail in the background application classification screen”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed mentally with the use of pen and paper. For example, a user could draw buttons in a background application interface. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims 2, 10, and 17 recite “after the step of displaying a background application classification screen, the method further comprises: if a second input with respect to a close button displayed on an application icon or an application screen thumbnail is received, closing a background application corresponding to the second input; or if a third input with respect to the main close button is received, closing an unlocked background application in the first background application set, wherein the unlocked background application is a background application whose lock button displayed on an application icon or an application screen thumbnail is in an unlocked state; or if a fourth input with respect to a lock button displayed on an application icon or an application screen thumbnail is received, performing state switching on the lock button corresponding to the fourth input, wherein the state switching comprises switching from locked to unlocked, or comprises switching from unlocked to locked”. The step of displaying different screens is an additional step only happened when the “if” input condition is satisfied, which makes the claim element do not add any significant more. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims 3, 11, and 18 recite “displaying a background application classification screen”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed mentally with the use of pen and paper. For example, a background application interface is presented. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims 3, 11, and 18 recite “if all background applications in the first background application set are closed, deleting the first background application set from the background application classification screen, and displaying application icons or application screen thumbnails of background applications in a second background application set”. The step of displaying different screens is an additional step only happened when the “if” input condition is satisfied, which makes the claim element do not add any significant more. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims 4, 12, and 19 recite “the at least one background application set comprises: at least one background application set obtained by classifying a first background application based on a user-defined label, wherein the first background application has the user-defined label”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed mentally with the use of pen and paper to label an icon. For example, a background application interface is presented. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims 4, 12, and 19 recite “at least one background application set obtained by classifying a second background application based on an application label, wherein the second background application has the application label, but does not have the user-defined label”. The step of displaying different screens is an additional step which can be performed mentally with the use of pen and paper to label or categorize a set of icons, which makes the claim element do not add any significant more. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims 5-8, 13-15, and 20 recite “displaying a background application classification screen”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed mentally with the use of pen and paper. For example, a background application interface is presented. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims 5-8, 13-15, and 20 recite “if a fifth input with respect to an application icon or an application screen thumbnail in the background application classification screen is received, displaying the background application screen based on a current background application”. The step of displaying different screens is an additional step only happened when the “if” input condition is satisfied, which makes the claim element do not add any significant more. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 16 are rejected under AIA  35 U.S.C §103 as being unpatentable over KIM et al. (US 20140136213 A1, hereinafter KIM) in view of LIU et al. (CN107769541 (A), hereinafter LIU, IDS listed Foreign Reference).

As to independent claims 1, 9 and 16, KIM teaches a method for displaying a background application, applied to a mobile terminal (paragraph [0018], A control method of a mobile terminal; paragraph [0149], The controller 180 may control the display unit 151 to display an icon 412 corresponding to an application (hereinafter, referred to as a "background application") being executed in the background on the loading screen image 410), wherein the method comprises: 
displaying a background application screen, wherein the background application screen comprises an application icon or an application screen thumbnail of at least one background application (Fig. 14, paragraph [0149], The controller 180 may control the display unit 151 to display an icon 412 corresponding to an application (hereinafter, referred to as a "background application") being executed in the background on the loading screen image 410. Then, the controller 180 may terminate the execution of a background application based on the user's input; 410 is the background application screen, app icon 412 is a background application icon).
KIM does not teach:
if a first input with respect to the application icon or the application screen thumbnail in the application screen is received, displaying an application classification screen, wherein the application classification screen comprises identification information of at least one application set, and application icons or application screen thumbnails of applications in a first application set.
LIU teaches:
if a first input with respect to the application icon or the application screen thumbnail in the application screen is received, displaying an application classification screen (Fig. 4, Fig. 5, paragraph [0160], For example, there are 3 folders on the desktop of the terminal, namely social folders, payment folders, and game folders; among them, the social folders include Tencent QQ and Ali Wangwang, two applications with social functions. The icon of the program; the payment folder contains the icons of the two payment-enabled applications, WeChat and Alipay; the game folder contains the icons of the three game-enabled applications: King Glory, Kaixin Xiaole, and Mahjong icon; the 3 category folder icons: the “social” folder, the “payment” folder, and the “game folder” are displayed in Fig. 4 display interface; the “payment” folder in Fig. 4  is the application icon receiving the first user input; paragraph [0181]-[0182], the user first opens the payment folder, and then triggers the operation at the WeChat icon on the interface where the opened payment folder is located; user input as the first input on the “payment” folder in Fig. 4 leads to Fig. 5 display, Fig. 5 is the application classification screen which displays the “payment” classified folder app icons), wherein the application classification screen comprises identification information of at least one application set, and application icons or application screen thumbnails of applications in a first application set (Fig. 5, paragraph [0182], Figure 5 is a schematic diagram of the display of a shortcut function item provided by this embodiment; the “payment” category folder contains the icons of the two payment- enabled applications: WeChat and Alipay; WeChat and Alipay is the first application set; “WeChat” is the app name which is the identification information).
Since KIM teaches a method of displaying background application icons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate if a first input with respect to the application icon or the application screen thumbnail in the application screen is received, displaying an application classification screen, wherein the application classification screen comprises identification information of at least one application set, and application icons or application screen thumbnails of applications in a first application set, as taught by LIU, with the background application icon as a type of interface displayed application icon displayed on the user interface, as the prior arts are in the same application field of application icons interface display, and LIU further teaches classified icons folder. By incorporating LIU into KIM would improve the integrity of KIM’s system by allowing to display the icons list in the category folder (LIU, paragraph [0093]).

Claims 2, 10, and 17 are rejected under AIA  35 U.S.C §103 as being unpatentable over KIM et al. (US 20140136213 A1, hereinafter KIM) in view of LIU et al. (CN107769541 (A), hereinafter LIU, IDS listed Foreign Reference) in view of Farraro et al. (US 20130312083 A1, hereinafter Farraro) and in view of Qian et al. (US 20200233551 A1, hereinafter Qian, Filing date 09/30/2017).

As to dependent claims 2, 10, and 17, the rejection of claim 1 is incorporated. KIM teaches the method according to claim 1, with the background application screen, and at least one of a lock button or a close button is displayed on each application icon or each application screen thumbnail (Fig. 14, paragraph [0149], The controller 180 may control the display unit 151 to display an icon 412 corresponding to an application (hereinafter, referred to as a "background application") being executed in the background on the loading screen image 410. Then, the controller 180 may terminate the execution of a background application based on the user's input; 410 is the background application screen, 412 is the application icon with close button on the upper corner of icon 412); and LIU teaches the application classification screen (Fig. 5 is the application classification screen which displays the “payment” classified folder app icons).
	KIM/LIU does not teach:
 a main close button is displayed in the application screen; and 
after the step of displaying an application screen, the method further comprises: 
if a second input with respect to a close button displayed on an application icon or an application screen thumbnail is received, closing an application corresponding to the second input; or 
if a third input with respect to the main close button is received, closing an unlocked application in the first application set, wherein the unlocked application is a application whose lock button displayed on an application icon or an application screen thumbnail is in an unlocked state; or 
if a fourth input with respect to a lock button displayed on an application icon or an application screen thumbnail is received, performing state switching on the lock button corresponding to the fourth input, wherein the state switching comprises switching from locked to unlocked, or comprises switching from unlocked to locked.
Farraro teaches:
an unlocked application, wherein the unlocked application is an application whose lock button displayed on an application icon or an application screen thumbnail is in an unlocked state (Fig. 4, The widget may be locked again by, for example, pressing the "unlocked" icon 402 in the upper right corner of the widget until the widget indicates that it is locked, returning the example to FIG. 2, 200 is the unlocked application, 402 is the lock button); or 
if a fourth input with respect to a lock button displayed on an application icon or an application screen thumbnail is received, performing state switching on the lock button corresponding to the fourth input, wherein the state switching comprises switching from locked to unlocked, or comprises switching from unlocked to locked (Fig. 3, paragraph [0025], The mobile widget 200 depicted is a "weather" widget displaying current weather conditions. The mobile widget further includes a "lock" icon 202 indicating that the widget is locked; paragraph [0026], the locked widget 200 may display instructions 300 for unlocking the widget. As depicted, the user is instructed to drag the "lock" icon 202 from a current position to a second position on the home screen or within the widget; paragraph [0027], In FIG. 4, the widget is unlocked and one or more interactive features, e.g., a button labelled "New City" 400, are provided to the user; Fig. 4 402 icon is in unlocked status, user dragging input on icon 200 is the fourth input).
Since KIM/LIU teaches a method of displaying background application icons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Farraro, as the prior arts are in the same application field of applications interface display, and Farraro further teaches applicant lock/unlock icon. By incorporating Farraro into KIM/LIU would expand the utility of KIM/LIU’s system by allowing a mechanism to lock the widget can be provided (Farraro, paragraph [0024]).
	KIM/LIU/Farraro does not teach:
a main close button is displayed in the application screen; and 
after the step of displaying an application screen, the method further comprises: 
if a second input with respect to a close button displayed on an application icon or an application screen thumbnail is received, closing an application corresponding to the second input; or 
if a third input with respect to the main close button is received, closing an application in the first application set.
Qian teaches:
a main close button is displayed in the application screen (Fig. 10, paragraph [0140], The one-key close button 1008 is used to close all task windows in the first interface 1001; 10108 is the main close button, 1005, 1006, 1007 is the close button for individual applications 1002, 1003, and 1004); and 
after the step of displaying an application screen (paragraph [0139], The first interface 1001 shown in FIG. 10 includes the task window of the at least one application recently run by the mobile phone 100 and not closed, for example, a task window 1002 of the “Settings” application, a task window 1003 of the “Dial-Up” application, and a task window 1004 of the “WeChat” application), the method further comprises: 
if a second input with respect to a close button displayed on an application icon or an application screen thumbnail is received, closing an application corresponding to the second input (paragraph [0140], The close button 1005 is used to close the task window 1002 of the “Settings” application, the close button 1006 is used to close the task window 1003 of the “Dial-Up” application, and the close button 1007 is used to close the task window 1004 of the “WeChat” application); or 
if a third input with respect to the main close button is received, closing an application in the first application set (Fig. 10, paragraph [0140], The one-key close button 1008 is used to close all task windows in the first interface 1001).
Since KIM/LIU/Farraro teaches a method of displaying background application icons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Qian, as the prior arts are in the same application field of applications closing interface display, and Qian further teaches close button for each application and all applications. By incorporating Qian into KIM/LIU/Farraro would expand the utility of KIM/LIU/Farraro’s system by allowing the one-key close button 1008 is used to close all task windows in the first interface (Qian, paragraph [0140]).

Claims 3, 11, and 18 are rejected under AIA  35 U.S.C §103 as being unpatentable over KIM et al. (US 20140136213 A1, hereinafter KIM) in view of LIU et al. (CN107769541 (A), hereinafter LIU, IDS listed Foreign Reference) in view of Farraro et al. (US 20130312083 A1, hereinafter Farraro) and in view of Qian et al. (US 20200233551 A1, hereinafter Qian) and in view of Hashida et al. (US 20140059492 A1, hereinafter Hashida).

As to dependent claims 3, 11, and 18, the rejection of claim 2 is incorporated. KIM teaches the method with the background application screen (Fig. 14, paragraph [0149], The controller 180 may control the display unit 151 to display an icon 412 corresponding to an application (hereinafter, referred to as a "background application") being executed in the background on the loading screen image 410. Then, the controller 180 may terminate the execution of a background application based on the user's input; 410 is the background application screen); and Liu teaches after the step of displaying a application classification screen, the method further comprises: all background applications in the first background application set, and background applications in a second background application set (Fig. 4, Fig. 5, paragraph [0160], For example, there are 3 folders on the desktop of the terminal, namely social folders, payment folders, and game folders; among them, the social folders include Tencent QQ and Ali Wangwang, two applications with social functions. The icon of the program; the payment folder contains the icons of the two payment-enabled applications, WeChat and Alipay; the game folder contains the icons of the three game-enabled applications: King Glory, Kaixin Xiaole, and Mahjong icon; the “social” folder is the second category, the “payment” folder is the first category).
	KIM/LIU/Farraro/Qian does not teach:
if all applications in the first application set are closed, deleting the first application set from the application classification screen, and displaying application icons or application screen thumbnails of applications in a second applications.
	Hashida teaches:
if all applications in the first application set are closed, deleting the first application set from the application classification screen, and displaying application icons or application screen thumbnails of applications in a second applications (paragraph [0058], FIG. 6B shows a screen in which only the individual icons associated with category B are unfolded. This state may occur when the category icon (Im 20 of FIG. 3) of category B has been selected when all of the individual icons were enfolded. FIG. 6C shows a screen that occurs immediately after a processing of step S8, in which all of the individual icons are unfolded; when category B is closed, category B icons which is the first application set is not display in the interface; category C icons is the second applications).
Since KIM/LIU teaches a method of displaying background application icons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Hashida, as the prior arts are in the same application field of classified applications. and Hashida further teaches labelling application categories. By incorporating Hashida into KIM/LIU would expand the utility of KIM/LIU’s system by allowing to show individual icons of target applications associated with categories (Hashida, paragraph [0058]).

Claims 4, 12, and 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over KIM et al. (US 20140136213 A1, hereinafter KIM) in view of LIU et al. (CN107769541 (A), hereinafter LIU, IDS listed Foreign Reference) in view of DOTAN-COHEN et al. (US 20180253219 A1, hereinafter DOTAN-COHEN).

As to dependent claims 4, 12, and 19, the rejection of claim 1 is incorporated. KIM teaches the method according to claim 1, with the background application screen (Fig. 14, paragraph [0149], The controller 180 may control the display unit 151 to display an icon 412 corresponding to an application (hereinafter, referred to as a "background application") being executed in the background on the loading screen image 410. 412 is the background application icon).
KIM/LIU does not teach:
the at least one application set comprises: at least one application set obtained by classifying a first application based on a user-defined label, wherein the first application has the user-defined label; and/or 
at least one application set obtained by classifying a second background application based on an application label, wherein the second background application has the application label, but does not have the user-defined label.
	DOTAN-COHEN teaches:
the at least one application set comprises: at least one application set obtained by classifying a first application based on a user-defined label, wherein the first application has the user-defined label (paragraph [0047], classification logic 252 may be determined based on explicit user configurations, which may include user-defined rules and labels, pre-defined or default rules, such as pre-configured settings (for instance, a default setting may specify that game apps and videos should be indexed or labeled as “entertainment” or that content items containing financial data or personally identifiable data should be indexed as “sensitive” and/or “financial”); the game app is labeled as “entertainment” which is user-defined label); and/or 
at least one application set obtained by classifying a second background application based on an application label, wherein the second background application has the application label, but does not have the user-defined label.
Since KIM/LIU teaches a method of displaying background application icons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by DOTAN-COHEN, as the prior arts are in the same application field of classified applications. and DOTAN-COHEN further teaches labelling application categories. By incorporating DOTAN-COHEN into KIM/LIU would expand the utility of KIM/LIU’s system by allowing classification logic may be determined based on explicit user configurations (DOTAN-COHEN, paragraph [0047]).

Claims 5, 13, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over KIM et al. (US 20140136213 A1, hereinafter KIM) in view of LIU et al. (CN107769541 (A), hereinafter LIU, IDS listed Foreign Reference) in view of Chaudhri (US 20110252381 A1, hereinafter Chaudhri).

As to dependent claims 5, 13, and 20, the rejection of claim 1 is incorporated. KIM teaches the method according to claim 1, with the background application screen (Fig. 14, paragraph [0149], The controller 180 may control the display unit 151 to display an icon 412 corresponding to an application (hereinafter, referred to as a "background application") being executed in the background on the loading screen image 410. Then, the controller 180 may terminate the execution of a background application based on the user's input; 410 is the background application screen, 412 is the application icon with close button on the upper corner of icon 412); and LIU teaches the application classification screen (Fig. 5 is the application classification screen which displays the “payment” classified folder app icons).
	KIM/LIU does not teach:
	wherein after the step of displaying an application screen, the method further comprises: if a fifth input with respect to an application icon or an application screen thumbnail in the application screen is received, displaying the application screen based on a current application.
	Chaudhri teaches:
wherein after the step of displaying an application screen, the method further comprises: if a fifth input with respect to an application icon or an application screen thumbnail in the application screen is received, displaying the application screen based on a current application (paragraph [0212], In FIG. 5A, finger gesture 505 (e.g., a tap gesture) is detected on touch screen 112 at a location that corresponds to map application icon 5002-27; paragraph [0213], In FIG. 5B, in response to detecting the finger gesture, the map application is launched and map application view 5004-1 is displayed on touch screen 112; the finger gesture is the fifth input).
Since KIM/LIU teaches a method of displaying background application icons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Chaudhri, as the prior arts are in the same application field of applications interface display, and Chaudhri further teaches user interface app icons display. By incorporating Chaudhri into KIM/LIU would expand the utility of KIM/LIU’s system by allowing the map application is launched (Chaudhri, paragraph [0213]).

Claims 6, and 14 are rejected under AIA  35 U.S.C §103 as being unpatentable over KIM et al. (US 20140136213 A1, hereinafter KIM) in view of LIU et al. (CN107769541 (A), hereinafter LIU, IDS listed Foreign Reference) in view of Farraro et al. (US 20130312083 A1, hereinafter Farraro) and in view of Qian et al. (US 20200233551 A1, hereinafter Qian) in view of Chaudhri (US 20110252381 A1, hereinafter Chaudhri).
As to dependent claims 6, and 14, the rejection of claim 2 is incorporated. KIM teaches the method according to claim 2, with the background application screen (Fig. 14, paragraph [0149], The controller 180 may control the display unit 151 to display an icon 412 corresponding to an application (hereinafter, referred to as a "background application") being executed in the background on the loading screen image 410. Then, the controller 180 may terminate the execution of a background application based on the user's input; 410 is the background application screen, 412 is the application icon with close button on the upper corner of icon 412); and LIU teaches the application classification screen (Fig. 5 is the application classification screen which displays the “payment” classified folder app icons).
	KIM/LIU/Farraro/Qian does not teach:
	after the step of displaying an application screen, the method further comprises: if a fifth input with respect to an application icon or an application screen thumbnail in the application screen is received, displaying the application screen based on a current application.
	Chaudhri teaches:
after the step of displaying an application screen, the method further comprises: if a fifth input with respect to an application icon or an application screen thumbnail in the application screen is received, displaying the application screen based on a current application (paragraph [0212], In FIG. 5A, finger gesture 505 (e.g., a tap gesture) is detected on touch screen 112 at a location that corresponds to map application icon 5002-27; paragraph [0213], In FIG. 5B, in response to detecting the finger gesture, the map application is launched and map application view 5004-1 is displayed on touch screen 112).
Since KIM/LIU/Farraro/Qian teaches a method of displaying background application icons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Chaudhri, as the prior arts are in the same application field of applications interface display, and Chaudhri further teaches user interface app icons display. By incorporating Chaudhri into KIM/LIU/Farraro/Qian would expand the utility of KIM/LIU/Farraro/Qian’s system by allowing the map application is launched (Chaudhri, paragraph [0213]).

Claims 7, and 15 are rejected under AIA  35 U.S.C §103 as being unpatentable over KIM et al. (US 20140136213 A1, hereinafter KIM) in view of LIU et al. (CN107769541 (A), hereinafter LIU, IDS listed Foreign Reference) in view of Farraro et al. (US 20130312083 A1, hereinafter Farraro) and in view of Qian et al. (US 20200233551 A1, hereinafter Qian) and in view of Hashida et al. (US 20140059492 A1, hereinafter Hashida) in view of Chaudhri (US 20110252381 A1, hereinafter Chaudhri).

As to dependent claims 7, and 15, the rejection of claim 3 is incorporated. KIM teaches the method according to claim 3, with the background application screen (Fig. 14, paragraph [0149], The controller 180 may control the display unit 151 to display an icon 412 corresponding to an application (hereinafter, referred to as a "background application") being executed in the background on the loading screen image 410. Then, the controller 180 may terminate the execution of a background application based on the user's input; 410 is the background application screen, 412 is the application icon with close button on the upper corner of icon 412); and LIU teaches the application classification screen (Fig. 5 is the application classification screen which displays the “payment” classified folder app icons).
	KIM/LIU/Farraro/Qian/Hashida does not teach:
	after the step of displaying an application screen, the method further comprises: if a fifth input with respect to an application icon or an application screen thumbnail in the application screen is received, displaying the application screen based on a current application.
	Chaudhri teaches:
after the step of displaying an application screen, the method further comprises: if a fifth input with respect to an application icon or an application screen thumbnail in the application screen is received, displaying the application screen based on a current application (paragraph [0212], In FIG. 5A, finger gesture 505 (e.g., a tap gesture) is detected on touch screen 112 at a location that corresponds to map application icon 5002-27; paragraph [0213], In FIG. 5B, in response to detecting the finger gesture, the map application is launched and map application view 5004-1 is displayed on touch screen 112).
Since KIM/LIU/Farraro/Qian/Hashida teaches a method of displaying background application icons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Chaudhri, as the prior arts are in the same application field of applications interface display, and Chaudhri further teaches user interface app icons display. By incorporating Chaudhri into KIM/LIU/Farraro/Qian/Hashida would expand the utility of KIM/LIU/Farraro/Qian/Hashida’s system by allowing the map application is launched (Chaudhri, paragraph [0213]).

Claim 8 is rejected under AIA  35 U.S.C §103 as being unpatentable over KIM et al. (US 20140136213 A1, hereinafter KIM) in view of LIU et al. (CN107769541 (A), hereinafter LIU, IDS listed Foreign Reference) in view of DOTAN-COHEN et al. (US 20180253219 A1, hereinafter DOTAN-COHEN) in view of Chaudhri (US 20110252381 A1, hereinafter Chaudhri).

As to dependent claim 8, the rejection of claim 4 is incorporated. KIM teaches the method according to claim 4, with the background application screen (Fig. 14, paragraph [0149], The controller 180 may control the display unit 151 to display an icon 412 corresponding to an application (hereinafter, referred to as a "background application") being executed in the background on the loading screen image 410. Then, the controller 180 may terminate the execution of a background application based on the user's input; 410 is the background application screen, 412 is the application icon with close button on the upper corner of icon 412); and LIU teaches the application classification screen (Fig. 5 is the application classification screen which displays the “payment” classified folder app icons).	
KIM/LIU/DOTAN-COHEN does not teach:
	after the step of displaying an application screen, the method further comprises: if a fifth input with respect to an application icon or an application screen thumbnail in the application screen is received, displaying the application screen based on a current application.
	Chaudhri teaches:
after the step of displaying an application screen, the method further comprises: if a fifth input with respect to an application icon or an application screen thumbnail in the application screen is received, displaying the application screen based on a current application (paragraph [0212], In FIG. 5A, finger gesture 505 (e.g., a tap gesture) is detected on touch screen 112 at a location that corresponds to map application icon 5002-27; paragraph [0213], In FIG. 5B, in response to detecting the finger gesture, the map application is launched and map application view 5004-1 is displayed on touch screen 112).
Since KIM/LIU/DOTAN-COHEN teaches a method of displaying background application icons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Chaudhri, as the prior arts are in the same application field of applications interface display, and Chaudhri further teaches user interface app icons display. By incorporating Chaudhri into KIM/LIU/DOTAN-COHEN would expand the utility of KIM/LIU/DOTAN-COHEN’s system by allowing the map application is launched (Chaudhri, paragraph [0213]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143